Citation Nr: 1102847	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 
38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1968 to January 1971.  The Veteran's service in the Republic 
of Vietnam is indicated by the record.  The Veteran died in June 
2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the appellant's claims.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant will 
be notified if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran died in June 2007.  

2.  At the time of the Veteran's death, service connection was in 
effect for:  posttraumatic stress disorder (PTSD), evaluated 70 
percent disabling, and scar, left cheek, evaluated as 
noncompensable.

3.  Entitlement to individual unemployability (TDIU) was granted 
effective August 1, 2000.  

4.  The Veteran was not continuously rated totally disabled due 
to service-connected disability, or due to unemployability, for 
at least 10 years preceding his death; nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death; nor would he have been in receipt of such 
compensation in either case, but for clear and unmistakable error 
in a prior decision, which has not been established here.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1318 
are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC benefits under 38 U.S.C. § 
1318.  As indicated above, the issue of entitlement to service 
connection for the cause of the Veteran's death under 38 U.S.C. 
§ 1310 is being remanded and will be separately addressed below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that the 
VCAA is not applicable herein.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to a 
particular claim]. 

The facts regarding this claim are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue on appeal.  Application of 
pertinent provisions of the law and regulations will determine 
the outcome.  No amount of additional evidentiary development 
would change the result of this case; therefore no VCAA notice is 
necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim"]; 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, with respect to this claim, a VCAA letter was sent 
to the appellant by the RO in September 2007.  Neither the 
appellant nor her representative has contended that VCAA notice 
was in any way inadequate.  

The Board adds that general due process considerations have been 
satisfied.  See
 38 C.F.R. § 3.103 (2010).  The appellant has been provided ample 
opportunity to present evidence and argument in support of her 
claim, and she has in fact done so.  As indicated above, she 
retained the services of a representative and she declined the 
option to testify at a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, under 38 U.S.C. § 1318, VA death benefits may be paid 
to a deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the veteran 
died of non service-connected causes, if the veteran's death was 
not the result of his own willful misconduct, and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least 10 
years immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and for 
a period of not less than five years immediately preceding death; 
or was rated by VA as totally disabling for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a former prisoner of war [POW] who died after 
September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2010).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 1318 
where, as here, a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, in 
response to the decision of the United States Court of Appeals 
for the Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), as such cases might involve "hypothetical 
entitlement."  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit decided 
National Organization of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In 
NOVA II, the Federal Circuit revised the stay order imposed in 
NOVA I, directing VA to process all DIC claims (with certain 
exceptions not relevant here), including "hypothetical 
entitlement" claims.  Crucially, the Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 38 
U.S.C.A. § 1318 to bar the filing of new claims, 
i.e., "hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

The current version of 38 C.F.R. § 3.22 provides, in pertinent 
part, that "entitled to receive" means that the veteran filed a 
claim for disability compensation during his or her lifetime and 
that the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for a continuous period of at 
least 10 years immediately preceding death but for clear and 
unmistakable error committed by VA in a decision on a claim filed 
during the veteran's lifetime, and also where reopening could 
have occurred based on new evidence "consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA."  See
 70 Fed. Reg. 72,220 (Dec. 2, 2005) [codified at 38 C.F.R. § 
3.22].

Analysis

In essence, the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the statutory 
duration requirements for a total disability rating at the time 
of death; (2) to show that such requirements would have been met, 
but for clear and unmistakable error (CUE) in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision, which were not 
previously considered by VA, provide a basis for reopening a 
claim finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits 
are clearly not met.  First, the Veteran plainly did not meet the 
durational requirement for a total disability rating under 38 
U.S.C.A. § 1318.  As noted above, the Veteran was discharged from 
service in January 1971 and died in June 2007.  Also noted above, 
he was not granted TDIU until August 1, 2000.  As such, the 
Veteran was not rated totally disabled continuously since his 
release from active duty and for a period of not less than five 
years immediately preceding death.  Additionally, the Veteran was 
not a former POW.

The next issue is whether either of the aforementioned durational 
requirements for a total rating necessary to satisfy 38 U.S.C.A. 
§ 1318 would have been met, but for CUE in a decision on a claim 
filed during the Veteran's lifetime.  Under the provisions of 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding, including decision of the assignment of disability 
ratings, will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of CUE to be valid, 
there must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.

As stated by the Court, for CUE to exist:  (1) either the correct 
facts, as they were known at that time, were not before the 
adjudicator(i.e., more than a simple disagreement as to how the 
facts were weighed and evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [[quoting Russell v. Principi, 3 Vet. App. 310, 313-
14)].

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  
"It must always be remembered that [CUE] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

A disagreement with how VA evaluated the facts is inadequate to 
raise the claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a 
failure on the part of the RO to fulfill its statutory duty to 
assist a veteran with the development of facts pertinent to a 
claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also held that in order to 
be CUE, the error must be of a type that is outcome-
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

The record reflects that the appellant, through her 
representative, has recently asserted CUE in the August 1991 
rating decision which confirmed and continued a 50 percent rating 
for service-connected PTSD.  Specifically, the appellant argued 
that the RO erroneously continued the 50 percent evaluation for 
PTSD "despite the Veteran's occupational and social 
difficulties, as evidenced by the 1991 examination.  We consider 
this decision clearly and unmistakably erroneous because the 
Veteran's severity of occupational impairment was not taken into 
account."  

The appellant's argument of CUE in the August 1991 rating 
decision is essentially an expression of disagreement as to how 
the evidence extant at the time of the rating decision was 
weighed and evaluated by the RO.  Such a disagreement cannot 
constitute a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 
["to claim CUE on the basis that previous adjudicators had 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE"]; see also Russell, supra.  To 
address this argument, the Board would have to engage in a 
reevaluation of the probative value of the evidence that was of 
record at the time of the August 1991 decision [i.e., the July 
1991 VA examination report which documented the Veteran's report 
of worsening symptoms, unemployment, and social isolation].  Such 
an inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid CUE claim.  See Crippen, 
supra [an allegation of CUE must assert more than merely 
disagreement with how the facts of the case were weighed or 
evaluated.  In other words, to present a valid claim of CUE, the 
claimant cannot simply request that the Board reweigh or 
reevaluate the evidence].  

The Board does not necessarily dispute that the RO's August 1991 
decision is not a model of legal and factual exposition, at least 
by current standards.  Most notably, the August 1991 rating 
decision did not expound on its conclusion that the Veteran's 
"overall mental condition causes a considerable industrial 
impairment, but not of such persistence that there is severe 
industrial impairment needed for a higher evaluation."  However, 
current standards are not applicable and in any event this 
deficiency is not a basis for a finding of CUE.  With respect to 
the crucial matter of whether the RO failed to apply the proper 
statutory law or regulation, or applied it incorrectly, such is 
not shown in this case.

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 
are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

In denying the appellant's 38 U.S.C.A. § 1318 DIC benefits claim, 
the Board does not wish in any way to diminish the Veteran's 
years of service.  Although sympathetic to her claim, the Board 
is without authority to grant it on an equitable basis and is 
instead constrained to follow the specific provisions of law.  
See
 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant alternatively seeks entitlement to service 
connection for the cause of the Veteran's death under 38 U.S.C. § 
1310.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that this 
case must be remanded for further evidentiary development.  

Reasons for remand

In order for service connection for the cause of the Veteran's 
death to be granted, three elements must be present:  (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and (3) 
medical nexus linking (1) and (2).  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, element (1) has obviously been met.  The Veteran's 
death certificate dated June 2007 has been obtained and 
associated with the VA claims folder.  This certificate listed 
the cause of death as "pending," although it was noted that an 
autopsy had been performed.  A Coroner's amendment was done in 
July 2007; this listed the cause of death as hypertensive and 
valvular heart disease, which had been present for years.  No 
other conditions were listed as contributing to the Veteran's 
death.

With respect to elements (2) and (3), the appellant has asserted 
that the Veteran's service-connected PTSD caused or aggravated 
the Veteran's hypertensive and valvular heart disease and thereby 
contributed to his death.  The appellant has alternatively 
contended that the Veteran's cardiovascular condition is related 
to his exposure to Agent Orange during his Vietnam service.  

There is of record no medical opinion as to the relationship, if 
any, between the service-connected PTSD (to include medications 
prescribed therefore) and the Veteran's death.  There is also no 
medical opinion of record concerning the relationship, if any, 
between the Veteran's presumed Agent Orange exposure and his 
cause of death.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the Court held that where there is evidence of record 
satisfying the first two requirements for service connection but 
there was not of record competent medical evidence addressing the 
third requirement (medical nexus), VA errs in failing to obtain 
such a medical nexus opinion.  The Board therefore finds that a 
medical opinion is necessary to make a decision on the claim.

The Board additionally notes the appellant's assertion that an 
autopsy was performed of the Veteran.  The report of this autopsy 
is not contained in the claims folder.  Accordingly, the 
Veteran's autopsy report should be obtained and associated with 
the claims folder, as such is potentially pertinent to the issue 
on appeal. 

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the appellant and 
request that she identify any relevant 
medical records pertaining to the cause of 
the Veteran's death which have not 
previously been associated with the claims 
folder.  VBA should take appropriate steps 
to secure any medical records so 
identified and associate them with the VA 
claims folder.

2.	VBA should obtain the report of the 
Veteran's autopsy.  If such cannot be 
obtained, VBA should document its efforts, 
notify the appellant of its inability to 
obtain the report, and render a formal 
finding of unavailability.

3.	VBA should then arrange for a physician 
with appropriate expertise to review the 
VA claims folder and provide an opinion as 
to (1) whether it is at least as likely as 
not that the symptomatology associated 
with the Veteran's service-connected PTSD 
either caused or contributed to the 
Veteran's fatal hypertensive and valvular 
heart disease, (2) whether it is at least 
as likely as not that the medications 
prescribed to treat the service-connected 
PTSD either caused or contributed to the 
Veteran's death and (3) whether the 
Veteran's presumed exposure to Agent 
Orange during service caused or 
contributed to his cause of death [the 
examiner should specifically address 
whether the Veteran's hypertensive and 
valvular heart disease was a precursor to 
ischemic heart disease].  The examiner 
should provide a complete rationale for 
all opinions rendered.  A report should be 
prepared and associated with the VA claims 
folder.

4.	After the development requested above has 
been completed to the extent possible, and 
after undertaking any additional 
development it deems to be necessary, VBA 
should again review the record and 
readjudicate the appellant's claim for 
service connection for the cause of the 
Veteran's death.  If the decision remains 
unfavorable to the appellant, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
appellant and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


